          Case 1:19-cv-02943-KBJ Document 18 Filed 07/27/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA




    PERENCO ECUADOR LTD.,                                 Case No. 1:19-cv-02943-KBJ
                       Petitioner,

                vs.

    REPUBLIC OF ECUADOR,
                       Respondent.


     RESPONDENT’S UNOPPOSED MOTION AND MEMORANDUM TO ENLARGE
        TIME TO RESPOND TO PETITION TO ENFORCE ARBITRAL AWARD

        Respondent, the Republic of Ecuador (“Respondent” or the “Republic”) respectfully

submits this motion and memorandum to enlarge the stipulated time for the Republic to respond

to the Petition to Enforce Arbitral Award (ECF No. 1) (the “Petition”). Counsel for Petitioner

has authorized the undersigned counsel to advise the Court that this motion is unopposed. For

the reasons stated below, the Court should enlarge the stipulated due date by twelve (12)

calendar days from the current agreed due date of July 28, 2021, to August 9, 2021. 1

                                       BACKGROUND

I.      THE PARTIES AND THE ARBITRAL AWARD (PRIOR TO PARTIAL
        ANNULMENT)

        Petitioner Perenco Ecuador Limited (“Petitioner” or “Perenco-Ecuador”) is an entity

established under the laws of the Commonwealth of the Bahamas. The Republic is a foreign



1 At the outset, the Republic observes that pursuant to the Court’s Minute Order dated December
26, 2019, “this matter is STAYED until further Order of the Court.” We understand that
Petitioner intends to file a motion to lift the stay. We have advised Petitioner that the Republic
does not oppose its motion to lift the stay. In return, Petitioner has agreed not to oppose this
motion for an extension.
           Case 1:19-cv-02943-KBJ Document 18 Filed 07/27/21 Page 2 of 6




sovereign State as defined in the Foreign Sovereign Immunities Act, 28 U.S.C. § 1603(a). (The

Republic and Perenco-Ecuador are collectively referred to herein as the “Parties.”)

         Perenco-Ecuador filed the Petition in this Court on October 1, 2019. Perenco-Ecuador

seeks to enforce an arbitral award against the Republic (the “Award”) that has now been

partially annulled (as discussed below). The Award was rendered under the Convention on the

Settlement of Investment Disputes between States and Nationals of Other States (the “ICSID

Convention”). 2 See Petition, ¶ 1. As set forth in the Petition, the arbitral tribunal (the

“Tribunal”) awarded $448,820,400 to Perenco-Ecuador for its claims, plus interest; it awarded

$54,439,517 to the Republic for its counterclaims, plus interest. Id. ¶ 25. 3 The Tribunal also

ordered each party to pay a portion of the other’s legal fees and costs. The Tribunal ordered the

Republic to pay Perenco-Ecuador a total of $23,000,000 in legal fees and costs (plus interest); it

ordered Perenco-Ecuador to pay the Republic a total of $6,276,153 in legal fees and costs (plus

interest), resulting in a net fees and costs award to Perenco-Ecuador in the amount of

$16,723,847. Id. ¶ 26. 4

         According to the Petition, “the Award [prior to partial annulment] thus entitled Perenco

to the net amount of $411,042,817.89 as of October 1, 2019, subject to adjustments for interest




2 Arbitrations under the ICSID Convention are administered by the International Centre for
Settlement of Investment Dispute (“ICSID”), which is part of the World Bank Group. Petitioner
has attached a copy of the ICSID Convention as Exhibit D to the Declaration of Ada Fernandez
Johnson In Support Of Petition To Enforce Arbitral Award dated October 1, 2019 (“Fernandez
Johnson Declaration”) (ECF No. 1-1). ICSID awards are enforced in the United States
pursuant to 22 U.S.C. § 1650a. Petitioner has attached a copy of the Award as Exhibit A to the
Fernandez Johnson Declaration. The case name and number assigned by ICSID to the
arbitration is: Perenco Ecuador Limited v. Republic of Ecuador, ICSID Case No. ARB/08/6.
3   All monetary amounts stated herein are in U.S. dollars.
4 The Tribunal also ordered Perenco-Ecuador to pay Petroecuador, a state-owned company,
$49,629.76 for its legal fees and costs. Petition, ¶ 27.


                                                  2
          Case 1:19-cv-02943-KBJ Document 18 Filed 07/27/21 Page 3 of 6




specified in the Award.” Id. ¶ 1.

II.    THE ANNULMENT PROCEEDINGS AND THE STAY OF THIS ACTION

       Under Article 52 of the ICSID Convention, either party may seek annulment of an ICSID

award by making an application to the ICSID Secretary-General (the “Secretary-General”)

within 120 days after the date on which the award was rendered. The Secretary-General then

appoints “an ad hoc Committee of three persons” (the “Annulment Committee”) to decide the

annulment application.5 The Republic timely filed an annulment application (the “Annulment

Application”) with ICSID on October 2, 2019. See Parties’ Joint Stipulation and Proposed

Order submitted to the Court on December 9, 2019 (the “Joint Stipulation”), at 1 (ECF No. 7).

The Secretary-General registered the Annulment Application on October 4, 2019, and granted

the stay of enforcement of the Award requested by the Republic therein (the “Automatic Stay”).

Id. at 2. 6 The Parties agreed in the Joint Stipulation that the Republic would respond to the

Petition on the 61st day following the expiration of the Automatic Stay or—if the Annulment

Committee granted the Republic’s request for a further stay (the “Further Stay”)—then the

Republic would respond to the Petition on the 61st day following the expiration of the Further

Stay. Id. ¶¶ 1-3, at 2-3.

       By Minute Order dated December 26, 2019, this Court construed the Joint Stipulation as

a motion to stay and, on that basis, granted the motion. (However, the Court made no mention of



5 As opposed, for example, to the Convention on the Recognition and Enforcement of Foreign
Arbitral Awards (the “New York Convention”), parties to ICSID arbitration do not seek
annulment of arbitral awards by a competent authority of the country in which the award was
made. Instead, the ICSID Convention provides its own internal procedure for the resolution of
annulment requests.
6 Under Article 52(5) of the ICSID Convention, if the applicant requests a stay of enforcement
in its annulment application, a stay is automatically put in place on a provisional basis, until the
Annulment Committee can address the request for a stay.


                                                  3
            Case 1:19-cv-02943-KBJ Document 18 Filed 07/27/21 Page 4 of 6




the due date for the Republic’s response and does not appear to have incorporated the date into

its Order.) In the Minute Order, the Court ordered that “this matter is STAYED until further

Order of this Court.” The Court ordered further that “notwithstanding the stay, on or before

3/25/2020, and every 90 days thereafter, the parties shall file a joint status report updating this

Court on the proceedings before the Tribunal.” (The Parties have duly filed such joint status

reports.)

       The Annulment Committee subsequently granted the Republic’s request for a Further

Stay pending the resolution of the Annulment Application, based on the Republic’s commitment

“to pay the Award unconditionally, voluntarily and in full, within 60 days after the Committee

decides on the Application for Annulment, if the Application were not to be upheld [i.e., granted]

in full or in part, and attesting that such payment shall not be subject to any enforcement

proceedings or to the intervention of Ecuador’s courts.” Decision on the Stay of Enforcement of

the Award, ¶ 82(a). 7 However, the Annulment Application was granted in part. On May 28,

2021, the Annulment Committee unanimously decided to “partially annul” the Tribunal’s

decision to award $25,000,000 for “Perenco’s loss of opportunity to extend the Block 7

Participation Contract,” as well as its decision to award $9,000,000 on account of “the Tribunal’s

finding that the OCP ship-or-pay costs were fully tax-deductible.” Decision on Annulment, ¶

744(b) (citations omitted). 8 The Republic has advised Perenco-Ecuador that it will seek to offset



7 The Annulment Committee’s Decision on the Stay of Enforcement is attached as Exhibit A to
the Parties’ Joint Status Report dated March 25, 2020 (ECF No. 8). The Annulment Committee
subsequently affirmed that it had received the Republic’s confirmation, which “complie[d] in
form and substance with the requirement of paragraph 82(a) of the Decision on the Stay” and
that the stay of enforcement therefore remained in place. Procedural Order No. 2, ¶¶ 5, 6
(attached as Exhibit A to the Parties’ Joint Status Report dated June 23, 2020 (ECF No. 11)).
8 The Decision on Annulment is attached as Exhibit A to the Parties’ Joint Status Report dated
June 21, 2021 (ECF No. 15).


                                                  4
          Case 1:19-cv-02943-KBJ Document 18 Filed 07/27/21 Page 5 of 6




the net amount of the Award with liability for unpaid taxes and other liabilities in Ecuador that

Perenco-Ecuador owes to the Republic, and that the Republic therefore plans to submit a partial

opposition to the Petition and a cross-motion for offset. Counsel for the Republic subsequently

advised Perenco-Ecuador that it intended to move for an enlargement of the stipulated due date

of Wednesday, July 28, 2021—by 12 calendar days—to Monday, August 9, 2021. Earlier today

(i.e., July 27, 2021), Perenco-Ecuador’s counsel advised the Republic’s counsel that Perenco-

Ecuador does not oppose this motion for extension.

                                           ARGUMENT

       “A court may extend a filing deadline when the moving party requests an extension

before the original filing deadline and shows good cause.” Jordan v. U.S. Department of Justice,

315 F. Supp. 3d 584, 594 (D.D.C. 2018); see Fed. R. Civ. P. 6(b)(1). A request filed before the

original deadline expired should be granted if a party “articulate[s] appropriate reasons for

requesting an extension” and the other party “will not suffer any prejudice because the short

extension would have had little, if any, impact on the judicial proceedings of an action . . . .”

Jordan, 315 F. Supp. 3d at 594.

       The Republic has good cause for requesting the 12-day extension of the stipulated due

date. The tax and other liabilities owed by Perenco-Ecuador to the Republic are significant and,

if the Republic is successful in its cross-motion for setoff, will partially offset the amounts owed

by the Republic under the Award.9 The Republic’s interests include not only offsetting the


9  This Court has specifically recognized that a sovereign State may seek to offset an ICSID
award with tax liability owed to the State. See Micula v. Gov’t of Romania, 404 F. Supp. 3d 265,
284 (D.D.C. 2019). In Micula, the Court ultimately declined Romania’s tax offset claim (while
allowing Romania other offsets against the ICSID award), but only because (a) the Court
“assume[d]” that the law of Romania governed the set-off question in that case and (b) a
Romanian court had declared that the asserted tax setoffs were not available under Romanian law
to offset the State’s civil liability. Id.


                                                  5
          Case 1:19-cv-02943-KBJ Document 18 Filed 07/27/21 Page 6 of 6




substantial amount stated in the Award (even after partial annulment). It is a basic obligation of

the State to ensure that taxes are paid, and that tax and other liabilities are discharged.

       The Republic had hoped to complete the organization and translation of the

documentation needed to support its cross-motion for setoff by the originally stipulated due date

of July 28, 2021. However, liabilities for which the Republic seeks offset arise from numerous

different proceedings, at different stages of progress, and the Republic needs an additional 12

days to finish its work.

       Perenco-Ecuador will not be prejudiced by this short extension and, as stated above, has

advised the Republic that it does not oppose this motion. Accordingly, the Court should grant

the Republic’s unopposed motion and extend the due date for the Republic to respond to the

Petition to August 9, 2021.

                                          CONCLUSION

       For all the foregoing reasons, the Court should grant the Republic’s motion to enlarge the

stipulated due date to respond to the Petition from July 28, 2021, to August 9, 2021. A proposed

Order is attached.


Dated: July 27, 2021                               Respectfully submitted,

                                                   /s/ Alexandre de Gramont
                                                   Alexandre de Gramont
                                                   D.C. Bar No. 430640
                                                   DECHERT LLP
                                                   1900 K Street NW
                                                   Washington, DC 20006
                                                   Tel.: (202) 261-3300
                                                   Fax: (202) 261-3333
                                                   alexandre.deGramont@dechert.com

                                                   Counsel for the Respondent




                                                  6
